AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

 

Sheet 1
UNITED STATES DISTRICT COURT
District of Massachusetts
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
)
Case Number: 1 18 = -
RAUL ROBLES ) CR 10288 01 DPW
) USM Number: 01127-138
John S. Day
) Defendant's Attorney
THE DEFENDANT:

(pleaded guilty to count(s) one, two and three of the Superseding Information

 

C1 pleaded nolo contendere to count(s)

 

which was accepted by the court.
C1 was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §841(a)(1) Distribution of Cocaine 05/16/18 one
21 U.S.C. §841(a)(1) Possession with Intent to Distrbute Cocaine 06/28/18 two
18 U.S.C. §922(g)(1) Felon in Possession of a Firearm and Ammunition 06/28/18 three

 

The defendant is sentenced as provided in pages 2 through of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
OO The defendant has been found not guilty on count(s)
C1 Count(s) 0 is (Care dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

2/10/2020

 

Py ord

 

Signature of Judge

The Honorable Douglas P. Woodlock
Judge, U.S. District Court

 

Name and Title of Judge

2/10/2020

 

Date
AO 245B (Rev.02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment—Page 2 of 7
DEFENDANT: RAUL ROBLES — ————
CASENUMBER: 1 18 CR 10288 - 01 - DPW

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 48 month(s)

This term consists of 48 months on each Count, all to be served concurrently.

{Zl The court makes the following recommendations to the Bureau of Prisons:

The Court makes a judicial recommendation that the defendant participate in vocational training in order help prepare him to
enter the workforce upon release from imprisonment.

¥) The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:

O at Oam OO pm on

 

CO as notified by the United States Marshal.

(The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

01 before 2 p.m. on

 

1 as notified by the United States Marshal.

Cas notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

|

Judgment—Page 3 of

 

DEFENDANT: RAUL ROBLES
CASE NUMBER: 1 18 CR 10288 - 01 - DPW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 6 year(s)

This term consists of 6 years on Counts 1s and 2s and a term of 3 years on Count 3s, all to be served concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
L) The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4, i You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5. 0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6. C You must participate in an approved program for domestic violence. (check if applicable)

ene

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 3A — Supervised Release
Judgment—Page 4 of t

DEFENDANT: RAUL ROBLES
CASENUMBER: 1 18 CR 10288 - 01 - DPW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

iia

IL.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
telease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page 9 of f

DEFENDANT: RAUL ROBLES
CASE NUMBER: 1 18 CR 10288 - 01 - DPW

ADDITIONAL SUPERVISED RELEASE TERMS

14) The defendant must participate in a vocational services training program, as directed by the Probation Office. Such
program may include job readiness training and/or skills development training. The defendant shall be required to
contribute to the costs of services for such programming based on the ability to pay or availability of third-party payment.

15) The defendant shall use his true name and is prohibited from the use of any false identifying information which
includes, but is not limited to, any aliases, false dates of birth, false social security numbers and incorrect places of birth.

16) The Court makes a judicial recommendation that the defendant be considered for the RESTART program.

17) The defendant is to participate in a program for substance abuse counseling as directed by the Probation Office, which
program may include testing, not to exceed 104 drug tests per year, to determine whether the defendant has reverted to
the use of alcohol or drugs and to understand the harm his conduct causes others. The defendant shall be required to
contribute to the costs of services for such treatment based on the ability to pay or availability of third-party payment.

18) The defendant shall abide by a curfew, restricting him to his residence every day from 9:00 p.m. to 6:00 a.m. during
the first twelve (12) months of supervised release as directed by the probation officer. During this time, the defendant shail
submit to location monitoring as directed by the probation officer and comply with all of the program requirements and
instructions provided.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

6 7
Judgment — Page of
DEFENDANT; RAUL ROBLES <a
CASE NUMBER: | 18 CR 10288 - 01 - DPW

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 300.00 3 0.00 $ 0.00 $ 0.00
(] The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
(1) The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(; , all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 § 0.00

[J Restitution amount ordered pursuant to plea agreement $

L] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

LJ) The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(the interest requirement is waived for the C] fine () restitution.

[) the interestrequirement forthe [ fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page f of
DEFENDANT: RAUL ROBLES

CASENUMBER: 1 18 CR 10288 - 01 - DPW

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A ff Lumpsumpaymentof$ — 300.00 due immediately, balance due

0 _séonot later than , or
(1 inaccordancewith 1] C, —7 D, QJ EB,or {CQ Fbelow;or

B (1 Payment to begin immediately (may be combined with OC, OD,or (OF below); or

C (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (O Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(é.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (QQ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

1 = Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

LJ The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

Wi The defendant shall forfeit the defendant’s interest in the following property to the United States:
See attached Preliminary Order of Forfeiture.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

RAUL ROBLES,
Defendant.

)

)
V. ) Criminal No. 18-10288-DPW

)

)

)

PRELIMINARY ORDER OF FORFEITURE

WOODLOCK, S.D.J.

WHEREAS, on November 4, 2019, the United States Attorney for the District of
Massachusetts filed a three-count Superseding Information, charging Raul Robles (the
“Defendant”) with Distribution of Cocaine and Possession with Intent to Distribute Cocaine, in
violation of 21 U.S.C. § 841(a)(1) (Counts One and Two), and being a Felon in Possession of a
Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1) (Count Three);

WHEREAS, the Superseding Information also included a Drug Forfeiture Allegation,
pursuant to 21 U.S.C. § 853, which provided notice that the United States intended to seek the
forfeiture, upon conviction of the Defendant of one or more of the offenses alleged in Counts
One and Two of the Superseding Information, of any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as a result of such offenses; and any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of, such
offenses;

WHEREAS, the Superseding Information also included a Firearm Forfeiture Allegation,
pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C § 2461(c), which provided notice that the United
States intended to seek the forfeiture, upon conviction of the Defendant of the offense alleged in

Count Three of the Superseding Information, of any firearm or ammunition involved in or used
in any knowing commission of the offense, and the property to be forfeited included, but was not
limited to, the following:

(a) one Glock, Model 23, .40 caliber pistol bearing serial
number AUS376US; and

(b) various rounds of .40 caliber ammunition
(collectively, the “ Firearm and Ammunition”);

WHEREAS, on November 4, 2019, at a hearing pursuant to Rule 11 of the Federal Rules
of Criminal Procedure, the Defendant waived his right to being charged by Indictment and
agreed to plead guilty to Counts One through Three of the Superseding Information;

WHEREAS, at the hearing, the United States stated the potential maximum penalties
including forfeiture as charged in the Superseding Information, gave a restitution of the facts,
and thus provided notice the United States intended to seek forfeiture of the Firearm and
Ammunition on the grounds they constituted any firearm or ammunition involved in or used in
any knowing commission of the offense the Defendant plead guilty to as charged in Count
Three;

WHEREAS, the Defendant did not object, and therefore consented to the forfeiture of the
Firearm and Ammunition;

WHEREAS, in light of the Defendant’s guilty plea, the United States has established the
requisite nexus between the Firearm and Ammunition and the offense to which the Defendant
plead guilty, and accordingly, the Firearm and Ammunition are subject to forfeiture to the United
States pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C § 2461(c); and

WHEREAS, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C § 2461(c) and Rule 32.2(b)(2)

of the Federal Rules of Criminal Procedure, the United States is now entitled to a Preliminary
Order of Forfeiture against the Firearm and Ammunition.

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that:

The Court finds, pursuant to Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure,
that the United States has established the requisite nexus between the Firearm and Ammunition
and the offenses to which the Defendant plead guilty.

l. The Court shall retain jurisdiction in this case for the purpose of enforcing this
Order.

2. Accordingly, all of Defendant's interests in the Firearm and Ammunition are
hereby forfeited to the United States of America for disposition pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C § 2461(c).

3. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States is hereby authorized to seize the Firearm and Ammunition and maintain them in its
secure custody and control.

4. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall publish, for thirty (30)
consecutive calendar days on the government forfeiture website www.forfeiture.gov, notice of
the Preliminary Order of Forfeiture and notice of the United States’ intent to dispose of the
Firearm and Ammunition.

5. Pursuant to 21 U.S.C. § 853(n)(1), the United States shall give, to the extent
practicable, direct written notice to any person known to have alleged an interest in the Firearm
and Ammunition to be forfeited.

6. Pursuant to 21 U.S.C. § 853(n}(2) and (3), the notice referred to above shall state:
(a) that any person, other than the Defendant, asserting a legal interest in the Firearm and

Ammunition, shall, within sixty (60) days after the first day of publication on the government

3
forfeiture website or within thirty (30) days after receipt of actual notice, whichever is earlier,
file a petition with the United States District Court in Boston, Massachusetts, requesting a
hearing to adjudicate the validity of his or her interest in the Firearm and Ammunition; and (b)
that the petition shall be signed by the petitioner under the penalty of perjury and shall set forth
the nature and extent of the petitioner’s right, title, or interest in the Firearm and Ammunition,
the time and circumstances of the petitioner’s acquisition of the right, title, or interest in the
Firearm and Ammunition, any additional facts supporting the petitioner’s claim, and the relief
sought.

ts Pursuant to 21 U.S.C. § 853(n)(7), following the Court’s disposition of all
petitions filed under 21 U.S.C. § 853(n)(6), or ifno such petitions are filed following the
expiration of the period provided in 21 U.S.C. § 853(n)(2) for the filing of such petitions, the
United States of America shall have clear title to the Firearm and Ammunition.

8. Upon adjudication of all third party interests, this Court will enter a Final Order of
Forfeiture, pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C § 2461(c) and Rule 32.2(c) of the
Federal Rules of Criminal Procedure, in which all interests will be addressed.

9. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Preliminary Order of Forfeiture will become final as to the Defendant at the time of his

sentencing, will be part of the Defendant’s criminal sentence, and will be included in the

criminal judgment entered by this Court against him. y 7 /)
Wily fi) Voy

DOUGLAS P. WOODLOCK
Senior United States District Judge

 

Dated: Febwury 10; 2020
